This is an appeal from that portion of an award for double indemnity which was made against the employer on account of its violation of section 131 of the Labor Law, Claimant, at the time of the injury, was a minor under seventeen years of age. He had worked for the employer for about two years, and concededly represented himself to be twenty years old at the time of his employment. Because of that representation, and as the person who employed him testified that he appeared to be more than seventeen years of age, an employment certificate was not required. These facts do not justify an employment without requiring the presentation of certificates mentioned in section 131 of the Labor Law. (Matter of Cross v. General Motors Corporation, 223 App. Div. 803; affd., 249 N. Y. 522; Matter of Kociolowicz v. Tonawanda Corrugated Box Co., Inc., 252 App. Div. 716.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P, J., Rhodes, MeNamee, Bliss and Heffernan, JJ.